
	
		II
		111th CONGRESS
		1st Session
		S. 2023
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend the temporary duty suspension on
		  certain giardiniera prepared or preserved otherwise than by
		  vinegar.
	
	
		1.Certain giardiniera prepared
			 or preserved otherwise than by vinegar
			(a)In
			 generalHeading 9902.10.30 of the Harmonized Tariff Schedule of
			 the United States (relating to giardiniera prepared or preserved otherwise than
			 by vinegar) is amended—
				(1)in the article
			 description, by striking 2005.99.55 and inserting
			 2005.99.97; and
				(2)in the effective
			 period column, by striking 12/31/2009 and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
